Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS
Please AMEND claim 18 without prejudice or disclaimer.  
Please AMEND claim 18 as follow:
18. (Currently Amended) A system comprising 
a server; 
a plurality of wireless networks coupled to the server; and 
one or more mobile devices coupled to the wireless networks with intermittent access to the wireless networks, the plurality of wireless networks providing data communication between client and server applications over multiple intermittent connections, wherein the data connection is selected based on a least cost, wherein the one or more mobile devices communicate over a wireless area network (WAN) as a first wireless network and a cellular network as a second wireless network, wherein the first wireless network’s cost to communicate data is greater than the second wireless network’s cost; 

wherein the one or more devices apply a policy containing one or more rules to determine whether to send via the first or second wireless network the data Page 52 of 81to the one or more mobile device, each rule being a function of costand availability
the devices communicating data over the second wireless network ;  

relinquish a network connection before receiving a confirmation of transmission success or failure; and 

subsequently notify the one or more mobile devices that the transmission of the data blocks was successful or unsuccessful, and if unsuccessful, retransmitting the data blocks over the first or second wireless network.

Reason for Allowance

The following is an examiner’s statement of reasons for allowance: the prior arts of record fail to disclose or suggest systems, method applying rules as a function of cost and availability to determine whether to use a first or second network to send data and relinquishing a network connection before a confirmation of success or failure is received in combination with other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996.  The examiner can normally be reached on IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BARBARA B Anyan/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
September 9, 2021